Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed July 04, 2022 in response to the Office action dated April 22, 2022. 
Claims 1, 8, 9, 16, and 17 have been amended.  
Claims 1-17 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 
Double Patenting
In view of Applicant’s amendment, double patenting rejection is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 9, and 17 states “wherein the at least one candidate source block is a predictive source block of the GC operation.” However, the specification does not provide a written description in such a manner to reasonably convey to one skilled in the art before the effective filling date of claimed invention was made, that the Applicant had possession of the independent processing. The specification (paragraph 43) does not provide any means for how the candidate source block is “predictive”. One of ordinary skill would not have known how a block is “predictive” block.
Claims 2-8, 10-16 inherit all the deficiencies of claim 1 and 9, and are therefore rejected under the same rational.

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment, the 102 rejection are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-7, 9, 10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al., U.S Patent No. 8,725,931 (hereinafter Kang) in view of UM et. al. US Patent Pub. No. 2021/0224187 (hereinafter Um).
Regarding Claim 1, Kang teaches a method of managing a garbage collection (GC) operation, comprising: selecting a source block and at least one candidate source block from the flash memory (Fig.2, 3 C2L25-40;C3L8-40 "In block 204, the method begins by selecting a target block for garbage collection"); 
calculating an overall valid page percentage according to a number of valid pages in the source block and the at least one candidate source block (Fig.4A, B; C3L40-65 "In the table 240, the first row indicates that if an example target block has 25% pages with invalid data (and hence 75% pages with valid data to be copied and preserved), then the throttling ratio is three garbage collection commands to one host command"); determining a GC-to-host base ratio according to the overall valid page percentage(Fig.3, 4A,B, 5, C3L40-65, C4L1-40 "FIG.5 is a block diagram illustrating an example of executing memory commands when a controller (or a queue management logic) is operating under a throttling ratio of 3:1 (three garbage commands to one host command)."); and 
performing the GC operation on the source block according to at least the GC-to-host base ratio (Fig.3, 4A, B, 5; C3L20-40, C4L30-67 "garbage collection command as shown includes two commands, a read command to read data at a valid page address within the block undergoing garbage collection, and a write command to write the data read from the valid page address to a new location in memory.").
However, Kang fails to teach but Um teaches wherein the at least one candidate source block is a predictive source block of the GC operation in the following; calculating an overall valid page percentage according to a number of valid pages in the source block and the at least one candidate source block (Fig.5, 6,10; Para73-74 “the garbage collection module 196 may set a second threshold value TH2' as the average valid page count of valid page counts of the plurality of source blocks, and may select a source block whose valid page count is equal to or less than the second threshold value TH2', as a victim block” Para108-109; average valid page count includes all source blocks to determine average valid page count).
Kang and Um are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kang, and incorporating the method, as taught by Um.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize known method for GC in the art.
Regarding claim 2, the combination of Kang and Um teaches all the limitations of the base claims as outlined above.
Further, Um teaches wherein the step of calculating the overall valid page percentage comprises: calculating a valid page percentage for each of the source block and the at least one candidate source block; and obtaining the overall valid page percentage by calculating an average of percentages of valid pages of the source block and the at least one candidate source block(Fig.5, 6,10; Para73-74,108-109).  
Regarding claim 4, the combination of Kang and Um teaches all the limitations of the base claims as outlined above.
Further, Kang teaches wherein the step of determining the weight for each of the source block and the at least one candidate source block comprises: determining the weight for each of the source block and the at least one candidate source block according a numbers of invalid pages in each of the source block and the at least one candidate source block (Fig.3, 4A,B, 5, C3L40-65).  
Regarding claim 5, the combination of Kang and Um teaches all the limitations of the base claims as outlined above.
Further, Kang teaches wherein the step of calculating the overall valid page percentage comprises: selecting a predetermined number of pages from the source block and the at least one candidate source block; obtaining the overall valid page percentage according to a number of valid pages in the predetermined number of selected pages; and re-selecting a predetermined number of pages from the source block and the at least one candidate source block after one or more pages in the source block has been copied by the GC operation and accordingly re-obtaining the overall valid page percentage according to the number of valid pages in the predetermined number of re-selected pages(Fig.3, 4A,B, 5, C3L40-65, C4L30-67).
Regarding claim 6, the combination of Kang and Um teaches all the limitations of the base claims as outlined above.
Further, Kang teaches wherein the step of calculating the overall valid page percentage comprises: selecting a predetermined number of pages from the source block and the at least one candidate source block; obtaining the overall valid page percentage according to a number of valid pages in the predetermined number of selected pages; and replacing the at least one candidate source block with at least one re-selected candidate source block; re-selecting a predetermined number of pages from the source block and the at least one re-selected candidate source block and accordingly re-obtaining the overall valid page percentage according to the number of valid pages in the predetermined number of re-selected pages(Fig.3, 4A,B, 5, C3L40-65, C4L30-67).
Regarding claim 7, the combination of Kang and Um teaches all the limitations of the base claims as outlined above.
Further, Kang teaches wherein the step of calculating the overall valid page percentage comprises: determining a first weight for valid pages selected from the source block and a second weight for valid pages selected from the at least one candidate source block; and obtaining the overall valid page percentage according to the first and second weights and the number of valid pages in the predetermined number of selected pages(Fig.3, 4A,B, 5, C3L40-65, C4L30-67). 
Regarding claims 9, 10,12-15 and 17, the combination of Kang and Um teaches these claims according to the reasoning set forth in claim 1, 2,4-7.
Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Um as applied to claim 1 above, further in view of Kryvaltsevich et. al. US Patent No. 2017/0285945 (hereinafter Kryvaltsevich).
Regarding claim 8, the combination of Kang and Um teaches all the limitations of the base claims as outlined above.
However, Kang and Um fails to teach but Kryvaltsevich teaches wherein the step of performing the GC operation comprises: determining a GC-to-host write ratio according to a product of the GC-to-host base ratio and the adjustment factor, where the GC-to-host write ratio indicates a ratio of a write amount of valid data based on the GC operation to a write amount of user data based on host write commands(Fig.6, 7A,B Para7-9 "calculating a garbage collection (GC)/HOST ratio based on at least a part of invalid count of GC blocks and valid count of GC blocks" Para102-104,120-122); and performing writing of valid data based on the GC operation according to the GC-to-host write ratio, while performing writing of user data based on the host write commands(Fig.6, 14 Para102-104 "The ratio between the HOST and BGC can be represented by a write amplification factor Al' or an effective write amplification eWA, wherein eWA=l/A" Para125-128, 161-162).
Kang, Um, and Kryvaltsevich are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kang and Um, and incorporating the method, as taught by Kryvaltsevich.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize known method for GC in the art.
Regarding claims 16, the combination of Kang, Um, and Kryvaltsevich teaches these claims according to the reasoning set forth in claim 8.
Allowable Subject Matter
Claims 3 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of : “wherein the step of calculating the overall valid page percentage comprises: determining a weight for each of the source block and the at least one candidate source block, where the weight of the source block is greater than the weight of the at least one candidate source block; calculating a valid page percentage for each of the source block and the at least one candidate source block; and obtaining the overall valid page percentage by calculating a weighted average of percentages of valid pages of the source block and the at least one candidate source block based on the weights of the source block and the at least one candidate source block.”
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of the new grounds of rejection above.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-18 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135